Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Amendment, filed 12 March 2021, and IDS, filed 12 March 2021, to the Original Application, filed 4 September 2020, and Preliminary Amendment, filed 4 September 2020.

2. 	Claims 1-20 are pending.  Claims 1, 8, and 15 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 12 March 2021 was filed after the mailing date of the original application on 4 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 7-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceylon (U.S. Publication 2013/0158981 A1) in view of Jones (U.S. Publication 2013/0174002 A1).
As per independent claim 1, Ceylon teaches a method (See Ceylon, Abstract) comprising:
determining, by the at least one processor using a machine-learned model, whether to classify a word within an electronic [message] that is being edited as a candidate hyperlink based at least in part on the word and textual context associated with the word within the electronic [message] (See Ceylon, Figure 3, describing 1….Sn, paragraph 0027, describing a document such as on a word processor, paragraph 0030, describing editing as a candidate hyperlink, and paragraphs 0046-0066, describing features F1….Fm for classifiers);
in response to classifying the word as the candidate hyperlink, determining, by the at least one processor using the machine-learned model and based at least in part on the word and the textual context associated with the word, one or more candidate documents to be hyperlinked from the word out of a plurality of documents (See Ceylon, Figure 4, A1….Ak, describing candidate documents to be hyperlinked from the word out of a plurality of documents – see also paragraphs 0075-0079);
in response to receiving an indication of a document being selected out of the one or more candidate documents, modifying, by the at least one processor, the electronic [message] to associate the word with a hyperlink to the document (See Ceylon, Figure 5 and paragraphs 0080-0084, describing receiving an indication of a selected document or article, see also the difference between Figures 2 and 1).
Ceylon does not teach expressly:
that the electronic document is an electronic message, and
sending, by the at least one processor to a recipient, the electronic message that includes the hyperlink to the document,
however, Jones teaches these limitations (See Jones, Figure 4, element 416 and paragraphs 0039 and 0050, describing a document that is an electronic message/communication; see also Claim 7, describing the computer sending the electronic communication to a second computer.

Therefore, it would have been obvious to combine Jones with Ceylon for the benefit of improving contextual collaboration to obtain the invention as specified in claim 1.
As per dependent claim 2, Ceylon and Jones teach the limitations of claim 1 as described above.  Ceylon and Jones also teach wherein determining the one or more candidate documents to be hyperlinked from the word out of the plurality of documents further comprises: generating, by the at least one processor and using the machine-learned model, a query vector associated with the word based at least in part on the word and the textual context; generating, by the at least one processor and using the machine-learned model, a plurality of document vectors associated with the plurality of documents based at least in part on the plurality of document vectors; determining, by the at least one processor and using the machine-learned model, a plurality of dot product scores associated with the plurality of documents by performing a dot product of the query vector with each of the plurality of document vectors; and determining, by the at least one processor and using the machine-learned model, the one or more candidate documents document to be hyperlinked from the word out of the plurality of documents based at least in part on one or more dot product scores associated with the one or more candidate documents (See Jones, paragraphs 0008-0009, 0019, 0058-
As per dependent claim 3, Ceylon and Jones teach the limitations of claim 2 as described above.  Ceylon and Jones also teach wherein the query vector and the plurality of document vectors is each an embedding vector (See Jones, paragraph 0041, describing embedding vectors).
As per dependent claim 7, Ceylon and Jones teach the limitations of claim 1 as described above.  Ceylon and Jones also teach wherein the machine-learned model comprises a machine-trained classifier that classifies the word as the candidate hyperlink based at least in part on the word and textual context associated with the word within the electronic message (See Ceylon, Figure 3 and paragraphs 0043-0056).
As per independent claim 8, Ceylon teaches a computing system (See Ceylon, Figure 8) comprising:
a memory configured to store a machine-learned model; and one or more processors… (See Ceylon, Figure 8).
Independent claim 8 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 9, Ceylon and Jones teach the limitations of claim 8 as described above.  Claim 9 additionally incorporates substantially similar subject matter 
As per dependent claim 10, Ceylon and Jones teach the limitations of claim 9 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 14, Ceylon and Jones teach the limitations of claim 8 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per independent claim 15, Ceylon teaches a computer-readable storage medium including instructions… (See Ceylon, Figure 8).
Independent claim 15 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 16, Ceylon and Jones teach the limitations of claim 15 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 17, Ceylon and Jones teach the limitations of claim 16 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.


5.	Claims 4-6, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceylon (U.S. Publication 2013/0158981 A1) in view of Jones (U.S. Publication 2013/0174002 A1), as applied to claims 2, 9, and 16 above, and further in view of Bai (U.S. Publication 2010/0179933 A1).
	As per dependent claim 4, Ceylon and Jones teach the limitations of claim 2 as described above.  Ceylon and Jones do not teach expressly wherein the machine-learned model is trained using machine learning such that the dot product score of the dot product of the query vector with a document vector associated with the document corresponds to a likelihood of the document being hyperlinked from the word associated with the query vector, however, Bai teaches this limitation (See Bai, paragraphs 0006, 0019, 0047, 0064-0066, and Figure 3, describing determining a similarity score between weight vectors of the query and documents in a corpus by determining a product of a document weight vector, a query weight vector and the weight matrix).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the score determining similarity between the vectors of Bai with the trained model of Ceylon and Jones.  The motivation for doing so would have been to reduce the dimensionality of infrequent words, as taught by Bai (See Bai, paragraph 0080).  Therefore, it would have been obvious to combine Bai with Ceylon and Jones for the benefit of reducing the dimensionality of infrequent words to obtain the invention as specified in claim 4.
As per dependent claim 5, Ceylon, Jones, and Bai teach the limitations of claim 4 as described above.  Ceylon, Jones, and Bai also teach wherein the one or more dot product scores associated with the one or more candidate documents are each higher than remaining dot product scores associated with remaining documents of the plurality of documents (See Ceylon, paragraphs 0083 and Figure 5).
As per dependent claim 6, Ceylon, Jones, and Bai teach the limitations of claim 4 as described above.  Ceylon, Jones, and Bai also teach generating, by the at least one processor using the machine-learned model, the document vector associated with the document based at least in part on one or more of: a subject of the document, a title of the document, a type of the document, a time when the document was last opened, a frequency of the document being opened, a frequency of the document being edited, or a frequency of the document being shared (See Ceylon, paragraph 0077).
As per dependent claim 11, Ceylon and Jones teach the limitations of claim 9 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 12, Ceylon, Jones, and Bai teach the limitations of claim 11 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 13, Ceylon, Jones, and Bai teach the limitations of claim 11 as described above.  Claim 13 additionally incorporates substantially similar 
As per dependent claim 18, Ceylon and Jones teach the limitations of claim 15 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 19, Ceylon, Jones, and Bai teach the limitations of claim 18 as described above.  Claim 19 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 20, Ceylon, Jones, and Bai teach the limitations of claim 18 as described above.  Claim 20 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.



6. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Response to Arguments

7.	Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive.  Applicant argues that Ceylon in combination with Jones fails to teach or reasonably suggest that the electronic document is an electronic message.  The Office respectfully disagrees.  In response to applicant's argument that combining Jones with Ceylon does not teach an electronic document that is an electronic message, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Furthermore, as electronic messages are well known alternatives to a word processor document as recited in Ceylon, it would be obvious to one of ordinary skill in the art to apply the same teachings of Ceylon to the electronic message of Jones and arrive at the subject matter of the independent claims.  






Conclusion

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LAURIE A RIES/Primary Examiner, Art Unit 2176